UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA



JIA DI FENG,

       Plaintiff,
                  v.                                     Civil Action No. 10-1155 (JEB)
SEE-LEE LIM, et al.,

        Defendants.


                         MEMORANDUM OPINION AND ORDER

       Plaintiff Jia Di Feng brought this action against See-Lee Lim and Allstate Insurance

Company, claiming that Lim, an Allstate agent, had defrauded him in an immigration

transaction. Allstate was dismissed early in the case, and Lim, still pro se, now herself moves

for summary judgment. Because this case presents a classic dispute of fact as to what occurred

in the transaction, the Motion will be denied.

I.     Background

       The evidence, viewed in the light most favorable to Plaintiff, the non-moving party,

shows that in June 2008, Lim called Feng and indicated that “she could obtain a gree[n] card . . .

for the price of $30,000.00 . . . with $10,000.00 down payment.” Opp., Exh. 3 (Affidavit of Jia

Di Feng) at 1. On June 18, the two met near 6th and H Streets, N.W., in Washington, and

Plaintiff “paid $5,000.00 cash to Ms. Lim.” Id. “Lim then wrote and signed a receipt in Chinese

to [him].” Id.; see also Opp., Exh. 4 (Receipt). Plaintiff paid her an additional $4800 by check.

Feng Aff. at 1.

       In his Complaint, Plaintiff alleged causes of action for Fraudulent Misrepresentation

(Count I), Breach of Contract (Count II), Negligence (Count III), Unlawful Trade Practices

                                                 1
(Count IV), and a violation of the Consumer Protection Act (Count V), for the last of which he

also sought punitive damages. In a Memorandum Opinion of May 12, 2011 (ECF No. 11), the

Court dismissed the case against Allstate in its entirety and also dismissed the Negligence Count

against Lim. The other counts against her thus remain. After the completion of discovery, she

has filed the instant Motion for Summary Judgment.

II.    Legal Standard

       Summary judgment may be granted if “the movant shows that there is no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of law.” Fed R. Civ. P.

56(a); see also Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986); Holcomb v.

Powell, 433 F.3d 889, 895 (D.C. Cir. 2006). “A party asserting that a fact cannot be or is

genuinely disputed must support the assertion by citing to particular parts of materials in the

record.” Fed. R. Civ. P. 56(c)(1)(A). “A fact is ‘material’ if a dispute over it might affect the

outcome of a suit under the governing law; factual disputes that are ‘irrelevant or unnecessary’

do not affect the summary judgment determination.” Holcomb, 433 F.3d at 895 (quoting Liberty

Lobby, Inc., 477 U.S. at 248). An issue is “genuine” if the evidence is such that a reasonable

jury could return a verdict for the nonmoving party. See id. The party seeking summary

judgment “bears the heavy burden of establishing that the merits of his case are so clear that

expedited action is justified.” Taxpayers Watchdog, Inc., v. Stanley, 819 F.2d 294, 297 (D.C.

Cir. 1987). “Until a movant has met its burden, the opponent of a summary judgment motion is

under no obligation to present any evidence.” Gray v. Greyhound Lines, East, 545 F.2d 169, 174

(D.C. Cir. 1976). When a motion for summary judgment is under consideration, “the evidence

of the non-movant[s] is to be believed, and all justifiable inferences are to be drawn in [their]

favor.” Liberty Lobby, Inc., 477 U.S. at 255; see also Mastro v. Potomac Elec. Power Co., 447



                                                  2
F.3d 843, 850 (D.C. Cir. 2006); Aka v. Washington Hospital Center, 156 F.3d 1284, 1288 (D.C.

Cir. 1998) (en banc); Washington Post Co. v. U.S. Dep’t of Health and Human Services, 865

F.2d 320, 325 (D.C. Cir. 1989). On a motion for summary judgment, the Court must “eschew

making credibility determinations or weighing the evidence.” Czekalski v. Peters, 475 F.3d 360,

363 (D.C. Cir. 2007).

       The nonmoving party’s opposition, however, must consist of more than mere

unsupported allegations or denials and must be supported by affidavits, declarations, or other

competent evidence, setting forth specific facts showing that there is a genuine issue for trial.

Fed. R. Civ. P. 56(e); Celotex Corp. v. Catrett, 477 U.S. 317, 324 (1986). They are required to

provide evidence that would permit a reasonable jury to find in their favor. Laningham v. United

States Navy, 813 F.2d 1236, 1242 (D.C. Cir. 1987). If the nonmovants’ evidence is “merely

colorable” or “not significantly probative,” summary judgment may be granted. Liberty Lobby,

Inc., 477 U.S. at 249-50; see Scott v. Harris, 550 U.S. 372, 380 (2007) (“Where the record taken

as a whole could not lead a rational trier of fact to find for the non-moving party, there is ‘no

genuine issue for trial.’”) (quoting Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S.

574, 587 (1986)).

III.   Analysis

       In moving for summary judgment, Lim first argues that no personal jurisdiction or venue

exists here. See Mot. at 3. The basis of her contention is that “none of the events or actions

occurred in the District of Columbia.” Id. While she may so maintain, Plaintiff has sworn that

he did pay her at least half of the money at issue in the District. See Feng Aff. at 1. As this

creates a material issue of disputed fact, summary judgment is unwarranted.




                                                  3
       Lim next argues that she did not take Plaintiff’s money; instead, he was paying her back

for money she had advanced him. See Mot. at 4-5. The receipt, she claims, is “a fabrication.”

Id. at 5. Once again, Plaintiff’s Affidavit directly contradicts this point, averring that he gave her

a down payment for a green card and that she wrote out the receipt for him. See Feng Aff. at 1.

As the two sides’ sworn accounts are in stark contradiction, summary judgment is not proper.

       Finally, citing no authority, Lim asserts that “Plaintiff[’]s claim under the CPPA is

baseless because he failed to show facts of misrepresentation and that the Defendant violated any

provisions of that statute.” Mot. at 8. “The Consumer Protection Procedures Act is a

comprehensive statute designed to provide procedures and remedies for a broad spectrum of

practices which injure consumers.” District Cablevision Ltd. P’ship v. Bassin, 828 A.2d 714,

722-23 (D.C. 2003) (citation and internal quotation marks omitted). Indeed, “[a] main purpose

of the CPPA is to assure that a just mechanism exists to remedy all improper trade practices.” Id.

at 723 (citation and internal quotation marks omitted; emphasis in original). For example,

“[t]rade practices that violate other laws, including the common law, also fall within the purview

of the CPPA.” Id. (citations omitted). Plaintiff has thus sufficiently created a dispute of material

fact by asserting that Lim improperly held herself out as someone able to procure a green card.

IV.    Conclusion

       The Court, accordingly, ORDERS that:

       1. Defendant Lim’s Motion is DENIED; and

       2. The parties shall appear for a status conference on Sept. 18, 2012, at 11:00 a.m.

IT IS SO ORDERED.




                                                       /s/ James E. Boasberg

                                                  4
                            JAMES E. BOASBERG
                            United States District Judge
Date: August 29, 2012




                        5